Citation Nr: 0213725	
Decision Date: 10/04/02    Archive Date: 10/10/02	

DOCKET NO.  99-20 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

(The issue of entitlement to a permanent and total disability 
rating for pension purposes will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefits sought on 
appeal.  The veteran, who had active service from July 1968 
to February 1970, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.

The Board is undertaking additional development on the issue 
of entitlement to a permanent and total disability rating for 
pension purposes pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002), to be codified at 
38 C.F.R. § 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by rule of 
practice 903.  67 Fed. Reg. 3,009, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After providing the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this portion of the veteran's appeal has been 
obtained, and the duties to inform and assist have been met.  

2.  An unappealed RO decision dated in November 1994 denied 
service connection for PTSD.

3.  The evidence received since the November 1994 RO 
decision, by itself or in conjunction with the previously 
considered evidence, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

1.  The RO's November 1994 decision, which denied entitlement 
to service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.1103 (2001).

2.  The additional evidence received subsequent to the RO's 
November 1994 decision is new and material, and the claim of 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence and evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the June 
1999 rating decision, the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
this appeal have notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, a May 2001 letter 
from the RO to the veteran specifically informed the veteran 
of the provisions of the VCAA and what the VA's and the 
veteran's responsibilities were under the act.  In response 
to that letter the veteran returned a VA Form 21-4138 
(Statement in Support of Claim) dated in July 2001 which 
indicated that he understood:  (1) The evidence the VA needed 
to support the claim; (2) what evidence the VA will attempt 
to obtain; (3) what evidence the VA already has pertaining to 
the claim; and (4) what evidence he needed to furnish in 
connection with the claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service personnel and 
medical records are associated with the claims file.  In 
addition, the veteran has been afforded a VA examination in 
connection with his claim.  He has also indicated that all of 
his medical treatment is obtained from the VA, and the RO 
obtained those medical records.  Accordingly, the Board finds 
that the VA has done everything necessary to assist the 
veteran and that no further action is necessary to satisfy 
the requirements of the VCAA for purposes of this portion of 
the veteran's appeal.  Consequently, the case is now ready 
for appellate review.

The veteran's claim for service connection for PTSD was 
considered by the RO in November 1994.  At that time the 
veteran was informed that his claim for service connection 
for PTSD had been denied because he had not furnished the 
evidence requested by the RO.  In particular, in a letter to 
the veteran dated in September 1994, he was requested to 
complete a PTSD questionnaire.  When that evidence was not 
furnished, the RO denied the claim.  In the letter to the 
veteran dated in November 1994 denying his claim he was 
notified that the denial did not mean he could not submit the 
requested evidence, but that if the evidence was not received 
before September 1995 benefits, if entitlement was 
established, could not be paid prior to date of the receipt 
of evidence.  That letter also notified the veteran of his 
appellate rights.  He did not appeal the RO's decision and 
that decision is final.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108 (West 
1991 and Supp. 2002); 38 C.F.R. § 3.156 (2001).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured after the last 
disallowance of a claim is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  66 Fed. Reg. 
45, 620 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  As the veteran's claim in this case was filed 
prior to August 29, 2001, the earlier version of the 
definition of new and material evidence remains applicable in 
this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  
If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record, but only after ensuring that the duty to 
assist has been satisfied.

As indicated above, the RO denied the veteran's claim for 
service connection for PTSD primarily on the basis that he 
failed to complete the PTSD questionnaire needed to assist in 
verifying the veteran's exposure to a stressful event during 
service to support a diagnosis of PTSD.  The Board would also 
observe that at the time of the RO's November 1994 decision 
there was no medical evidence of record showing a diagnosis 
of PTSD.  Thus, new and material evidence would be evidence 
that pertains to stressful incidents the veteran was 
reportedly exposed to during service and/or a diagnosis of 
PTSD.

The additional evidence associated with the claims file 
subsequent to the RO's November 1994 decision consists of VA 
medical records, including a statement from a VA staff 
psychologist, and the reports of a VA examination, as well as 
testimony presented by the veteran at a hearing before the 
Board at the RO.  While the veteran was not diagnosed as 
having PTSD following the May 1999 VA examination, the VA 
staff psychologist indicated in a letter dated in March 1999 
that the veteran had been diagnosed with PTSD in 1994.  In 
addition, in testimony presented at his hearing the veteran 
related stressful incidents he was exposed to during service, 
including the deaths of several service comrades.  

Based on the additional evidence, the Board finds that new 
and material evidence has been submitted which is sufficient 
to reopen the previously denied claim.  There is now a 
diagnosis of PTSD of record and information concerning 
stressful incidents the veteran reports he was exposed to 
while in Vietnam.  All of this is information that was not of 
record at the time of the RO's November 1994 decision and was 
material to the denial.  

However, the Board also finds that it would be premature to 
address the merits of the veteran's claim at this time 
because additional development is necessary.  For example, 
the VA staff psychologist indicated that he had conducted an 
evaluation of the veteran in 1994 and diagnosed him with 
PTSD, but the record reflects that outpatient treatment 
records dated between July and October 2001 are the only 
outpatient treatment records currently associated with the 
file.  In addition, while the veteran has related stressful 
incidents he was exposed to during service, no effort has 
been made to verify these incidents.  

As such, the Board will undertake additional development 
before addressing the issue of entitlement to service 
connection for PTSD on the merits pursuant to authority 
granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When this development 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,009, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After providing notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing the claim of service connection for PTSD 
on the merits.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and to this 
extent, the appeal is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

